Citation Nr: 0933707	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nasal disorder, 
to include sinusitis.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for tinea corporis.

4.  Entitlement to an initial compensable evaluation for a 
hiatal hernia and gastroesophageal reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1981, 
with subsequent periods of inactive duty for training 
(INACDUTRA), and from December 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In February 2007, the Veteran testified before a decision 
review officer (DRO) at the RO.  A copy of the transcript of 
that hearing is of record.  

For the reasons set forth below, the issue of entitlement to 
service connection for a nasal disorder, to include 
sinusitis, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


FINDINGS OF FACT

1.  A skin rash became manifest during the Veteran's August 
1986 period of inactive duty for training (INACDUTRA), and 
current diagnoses include tinea pedis and tinea corporis.  

2.  The Veteran is not in persistently recurrent epigastric 
distress; while he has episodes of stomach discomfort and 
epigastric pain and tenderness, he does not have dysphagia, 
or substernal, arm, or shoulder pain productive of 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2008).

2.  Tinea corporis was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for a compensable rating for a hiatal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.87, 
DC 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Claims For Service Connection For Tinea Pedis And Tinea 
Corporis.  Of particular importance herein, the Board is 
granting in full the Veteran's claims for service connection 
for tinea pedis and tinea corporis.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Initial Compensable Rating Claim.  The Veteran's hiatal 
hernia and gastroesophageal reflux claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded a VA 
examination in April 2006.  Also, in February 2007, he 
testified before a DRO at the RO.  Thus, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

The Board notes that evidence was associated with the 
Veteran's claims folder subsequent to the issuance of the 
most recent supplemental statement of the case in August 
2007.  Specifically, VA treatment records dated from August 
2007 to December 2007 were received in December 2007.  
However, these records are not pertinent to the Veteran's 
compensable rating claim.  Thus, a remand to accord the 
agency of original jurisdiction an opportunity to 
readjudicate this issue in light of this additional evidence 
is not necessary.  The Board finds that a determination can 
be made as to this claim without prejudicing the Veteran.  

II.  Claims For Service Connection For Tinea Pedis And Tinea 
Corporis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

The Veteran also seeks service connection for tinea corporis 
and tinea pedis.  Specifically, he asserted at his February 
2007 DRO hearing that these conditions first manifested in 
Panama during the third year of his first period of active 
duty (approximately 1980) and continues to the present day, 
with intermittent remissions and exacerbations.  He further 
testified that he began feeling itchy on his feet and trunk 
and went to sick call, where he was given creams to alleviate 
the symptomatology.

However, Army Reserve treatment records reveal that he 
developed a rash during a Multiple Unit Training Assembly in 
September 1986, at which time he was on inactive duty for 
training.  Regarding service in the National Guard or 
Reserves in particular, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in the performance of active duty for training 
(ACDUTRA).  In addition, service connection may be granted 
for disability resulting from an injury incurred or 
aggravated in the performance of inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(22), (24), (26), & (27), 
106; 38 C.F.R. § 3.6(c) & (d).  

Post-service records include a VA examination conducted in 
May 2006, at which time the examiner diagnosed tinea corporis 
and tinea pedis.  Specifically, the examiner noted a rounded, 
patchy lesion on his lower abdomen which was mildly 
hypopigmented and itchy, as well as fungus of the bilateral 
feet soles.  

	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements and testimony 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms following 
the initial manifestation of his rashes into the present day, 
with only intermittent remissions and exacerbations.  The 
Board finds that the Veteran's reported history of continued 
symptomatology since inactive duty for training to be 
credible and competent.  In light of the above discussion, 
and resolving doubt in favor of the Veteran, the Board 
concludes that the preponderance of the evidence supports 
service connection for tinea corporis and tinea pedis.

III.  Initial Compensable Rating for Hiatal Hernia and 
Esophageal Reflux

The Veteran asserts that he is entitled to a compensable 
rating for his service-connected hiatal hernia, currently 
evaluated under DC 7346.  38 C.F.R. § 4.114.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Under DC 7346, a 30 percent evaluation is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, arm, or shoulder pain, productive of considerable 
impairment of health.  A 10 percent evaluation is warranted 
when the Veteran has two or more of the symptoms for the 30 
percent evaluation, but with less severity. 

In April 2006, the Veteran underwent a VA stomach 
examination, at which time the examiner confirmed a diagnosis 
of hiatal hernia and gastroesophageal reflux due to 
medications prescribed to treat his service-connected left 
knee condition.  However, the examiner indicated that there 
was no vomiting, no hematemesis or melena, no medical 
treatment for the condition, no circulatory disturbances 
after meals or hypoglycemic reactions, no diarrhea or 
constipation, and no episodes of colic pain, distension, or 
nausea.  The Veteran subjectively complained of epigastric 
tenderness and pain as well as a history of stomach 
discomfort.  Subsequent VA treatment records reveal 
gastroesophageal reflux disease controlled with omeprazole.

As an initial matter, the Board finds that this examination 
is adequate for evaluation purposes.  Specifically, the VA 
examiner interviewed the Veteran, reviewed medical records, 
and conducted an examination.  Significantly, there is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that either of he misstated 
any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  

Significantly, the Board finds that the evidence does not 
support a 10 percent evaluation.  The criteria for a 10 
percent evaluation under DC 7346 require that the Veteran be 
in persistently recurrent epigastric distress or have 
substernal or arm or shoulder pain, which the evidence does 
not show.  The records are negative for any diagnosis of 
substernal, arm, or shoulder pain.  Overall, there was no 
evidence of nausea, vomiting, or regurgitation.  This 
evidence is not indicative of persistent epigastric distress.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's hiatal hernia does not 
more closely approximate a 10 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  38 C.F.R. § 4.3.  

The Board has also considered the Veteran's statements and 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher rating for his 
hiatal hernia; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds that the evidence does not 
support a finding that the Veteran's hiatal hernia has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of this 
disability.  

First, the evidence does not show the need for frequent 
hospitalizations for his hiatal hernia.  Although he receives 
VA care, it is on an outpatient basis.  Next, although he was 
unemployed at the time of his 2006 VA examination, there is 
no indication that his hiatal hernia interfered with 
employment.  

For these reasons, the Board finds that the weight of the 
evidence indicates that his hiatal hernia with 
gastroesophageal reflux has not caused marked interference 
with employment beyond that already contemplated by the 
rating criteria.  In the absence of factors such as frequent 
hospitalization and marked interference of employment, the 
Board finds that referral for an extraschedular evaluation 
for his hiatal hernia with gastroesophageal reflux under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

Service connection for tinea corporis is granted.  

Service connection for tinea pedis is granted.  

Entitlement to a initial compensable rating for a hiatal 
hernia with gastroesophageal reflux  is denied.  


REMAND

The Veteran seeks service connection for a nasal disorder 
characterized as sinusitis.  Specifically, he asserted at his 
February 2007 DRO hearing that he has sinusitis that began 
while he served in Kuwait from February 2004 to February 2005 
during his second period of active duty.  

In this regard, the Board acknowledges that service treatment 
records reflect no complaints of, treatment for, or a 
diagnosis related to sinusitis or any symptoms reasonably 
attributed thereto.  In March 2005, upon his return from 
Kuwait, he was afforded computed tomography (CT) scanning of 
the skull.  These CT scans revealed clear sinuses with no 
polyps or fluids.  Therefore, no chronic sinus disorder was 
noted in service.

Shortly following the Veteran's February 2006 retirement from 
service, however, medical records began noting nasal 
pathology.  Specifically, a VA treatment record dated in 
March 2006 list sinusitis among the Veteran's active 
problems.  A VA general medical examination conducted in May 
2006, however, found no evidence of sinusitis.  In any event, 
the Veteran subjectively complained of intermittent nasal 
congestion and problems breathing through his nose.  X-rays 
revealed mild nasal septal bowing toward the left side, and 
the examiner diagnosed allergic rhinitis.  

Subsequent VA medical records reflect continued nasal 
pathology.  Specifically, sinusitis continues to be listed on 
the Veteran's active problems list, and VA treatment records 
have diagnosed his recurrent nasal stuffiness as acute 
allergic rhinitis.  He has been prescribed corticosteroid 
nasal sprays to treat the condition.  

	In light of this nasal symptomatology so soon after the 
Veteran's discharge from service, the Board believes that a 
remand of his nasal claim is warranted.  Specifically, on 
remand, the Veteran should be accorded a VA examination to 
clarify his exact nasal diagnosis and to determine the 
etiology of such disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of his nasal 
pathology.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including 
X-rays, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  For any 
nasal disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service or is otherwise related to 
service.  [In addressing this matter, 
the examiner should discuss the 
post-service nasal symptomatology, as 
documented on the post-service medical 
records.]  

Complete rationale should be given for 
all opinions reached.  

2.  Following completion of the above, 
readjudicate the claim for service 
connection for a nasal disorder, to 
include sinusitis.  If the decision 
remains adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to this issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


